On Application for Rehearing.
In his application for a rehearing, appellant’s counsel directs the attention of the court to the question asked the defendant’s witness Davis, to which the court sustained an objection, seeking to prove by the witness what the defendant said in the presence of the witness and his (defendant’s) brother, when the brother, Layno *44McGuire, informed tlie defendant what the assaulted party, Hardeman, had said in reference to the defendant’s coming to see him. for the purpose of making friends, and having no hard feelings over a previous difficulty they had engaged in that day. Counsel take the position in the application for a rehearing that this declaration is not a. mere self-serving declaration made by the defendant, but that the statement of the defendant made in reply to his brother in the presence of the witness Davis is a declaration shown to have been made at a time just prior to going to the place where Hardeman was and where the difficulty took place, and was explanatory of the object and purpose the defendant had in view in going to that particular place; that the-defendant’s statement was a declaration accompanying and characterizing the act of his going to the place of the difficulty and formed a part of the res gestae of the act of going as explanatory thereof.
Conceding that the declaration of the accused was admissible as explanatory of the act of his leaving and going to the place of the difficulty, and formed a part of the res gestae of that matter, the defendant’s brother to whom the statement was made in the presence of the witness David had previously been examined as a witness for the defendant, and had testified without objection to having told the defendant what Hardeman had said and what the defendant said upon being informed of Hardeman’s request, and how he (defendant) appeared not to be mad when he went off in the direction of Hardeman’s, where the difficulty occurred. This evidence was before the jury without conflict, and Davis’ testimony could only have been cumulative of the undisputed and uncontradicted testimony of defendant’s witness Layno McGuire. “Waiving any further consideration of the supposed error in the exclusion of this *45evidence, we are satisfied, if any error occurred, no injury resulted therefrom to the defendant.—Code of 1896, § 4333” (pesent Code 1907, § 6264).—Murphy v. State, 118 Ala. 137, 23 South. 719. It is manifest that the defendant sought to show by the evidence to which the court sustained objections that, when the defendant left home to go to Hardeman’s, he was not angry, but went on a friendly mission, and, as evidence of this fact was already before the jury and undisputed, no prejudi ce resulted to the defendant on account of the court’s refusal to permit another witness to testify to the same undisputed matter; and the court’s action in that regard, if error, is such error as defined by section 6264 of the Code of 1907, and hence harmless. See Murphy v. State, supra; Crain v. State, 166 Ala. 1, 52 South. 31; Phillips v. State, 162 Ala. 14, 50 South. 194; Morris v. State, 39 South. 608, 611.
The defendant discusses an exception reserved to the oral charge of the court in his application, but no exception to the oral charge is shown by the record, nor is any portion of the oral charge set out.
Application for rehearing denied.